The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 5, 2014

                                       No. 04-14-00613-CR

                                          Rosie STRAIT,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR0657W
                        Honorable Philip A. Kazen, Jr., Judge Presiding

                                          ORDER
       On August 25, 2014, appellant Rosie M. Strait filed a “Motion for Leave to File Late
Notice of Appeal” with the district clerk. That document, along with the trial court’s “Certificate
of Notice of Appeal to the Fourth Court of Appeals” was filed in this court on August 29, 2014.
However, no notice of appeal appears to have been filed in the trial court or in this court.

        This court’s jurisdiction is invoked by the timely filing of a notice of appeal. Johnson v.
State, 84 S.W.3d 658, 667 (Tex. Crim. App. 2002); Finch v. State, 66 S.W.3d 323, 324 (Tex.
App.—Fort Worth 2001, no pet.); TEX. R. APP. P. 25.2(b). The notice of appeal must be timely,
in writing, and substantively correct. Finch, 66 S.W.3d at 324 (citing State v. Riewe, 13 S.W.3d
408, 410–13 (Tex. Crim. App. 2000)). Because it appears appellant has not filed a notice of
appeal, she has seemingly failed to invoke this court’s jurisdiction. See TEX. R. APP. P. 25.2.

        Accordingly, we ORDER appellant to file a written response in this court on or before
October 6, 2014 establishing that she has timely filed a notice of appeal and thereby invoked
this court’s jurisdiction. If appellant fails to satisfactorily respond within the time provided, the
appeal will be dismissed for want of jurisdiction. See id. If a supplemental clerk’s record is
required, appellant must ask the trial court clerk to prepare one and must notify the clerk of this
court that such a request was made. All deadlines in this matter are suspended until further order
of the court.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court